Exhibit 10.1

 
SUPPLEMENTAL RETIREMENT PLAN AGREEMENT




This sets forth the Supplemental Retirement Plan Agreement made effective as of
September 29, 2009 between (i) COMMUNITY BANK SYSTEM, INC., a Delaware
corporation and registered bank holding company, and COMMUNITY BANK, N.A., a
national banking association, both having offices located in Dewitt, New York
(collectively, the “Employer”), and (ii) SCOTT A. KINGSLEY, an individual
currently residing at Manlius, New York (“Employee”).  This Agreement supersedes
the Supplemental Retirement Plan Agreement between the parties dated as of
August 1, 2006.
RECITALS
 
A.
Employer and Employee are parties to an Employment Agreement dated and effective
as of January 1, 2008 (“Employment Agreement”).

 
B.
The Employment Agreement provides that Employer and Employee shall enter into a
separate agreement regarding supplemental retirement benefits.

 
C.
This Agreement sets forth the terms of the parties’ agreement regarding
supplemental retirement benefits.

TERMS
IN CONSIDERATION of the premises and mutual agreements and covenants contained
herein, and other good and valuable consideration, the parties agree as follows:
1.           Supplemental Retirement Benefit.
(a)           Subject to the minimum benefit provisions of paragraph 1(b) and
the vesting provisions of paragraph 5, Employer shall pay Employee an annual
supplemental retirement benefit equal to the product of (i) 2.5 percent, times
(ii) Employee’s years of service with Employer, times (iii) Employee’s final
average compensation, with the product of (i) times (ii) times (iii) reduced by
Employee’s other retirement benefits.  (The terms “years of service,” “final
average compensation,” and “other retirement benefits” are defined in paragraph
2 below.)  Subject to the adjustments described in paragraph 4, the benefit
described in this paragraph 1(a) initially shall be expressed as a single life
annuity (payable for Employee’s life) commencing as of the date determined
pursuant to paragraph 4.
(b)           The annual supplemental retirement benefit payable pursuant to
this Agreement shall not be less than the excess (if any) of:  (i) the annual
benefit that Employee would have earned pursuant to the Community Bank System,
Inc. Pension Plan (“Pension Plan”) if the compensation limit imposed by Internal
Revenue Code Section 401(a)(17), and the maximum benefit limit imposed by
Internal Revenue Code Section 415, are disregarded; minus (ii) the annual
benefit actually payable to Employee pursuant to the Pension Plan.  For purposes
of calculating the annual benefit described in clause (i) of this paragraph
1(b), the provisions of the Pension Plan that describe a minimum annual normal
retirement benefit and supplemental account balance for Employee shall be
disregarded.  Any such minimum annual normal retirement benefit (but not any
supplemental account balance benefit) actually payable pursuant to the Pension
Plan, however, shall be taken into account for purposes of clause (ii) of this
paragraph 1(b).  Subject to the adjustments described in paragraph 4, the
benefit described in this paragraph 1(b) initially shall be expressed as a
single life annuity (payable for Employee’s life) commencing as of the date
determined pursuant to paragraph 4.
2.           Definitions.
(a)           For purposes of paragraph 1(a), “years of service with Employer”
shall be credited to Employee in the same manner as years of service are
credited to Employee under the Pension Plan, provided that no more than 20 years
of service will be taken into account under clause (ii) of paragraph 1(a).
(b)           For purposes of paragraph 1(a), Employee’s “final average
compensation” shall be the annual average of Employee’s Base Salary (as defined
in the Employment Agreement) and cash incentive payment awarded during the five
consecutive calendar years preceding the calendar year of Employee’s
termination.  In no event will “final average compensation” take into account
any lump sum payment made to Employee in connection with a “Change of Control”
(as that term is defined in the Employment Agreement).
(c)           For purposes of paragraph 1(a), Employee’s “other retirement
benefits” shall mean the sum of
 
(i)
the annual benefit earned by Employee pursuant to the Pension Plan (disregarding
any supplemental account balance in the Pension Plan to the extent such account
balance is attributable to Employee’s elective deferrals to the Deferred
Compensation Plan for Certain Executive Employees of Community Bank System,
Inc.), plus

 
(ii)
the annual benefit that could be provided by Employer contributions (other than
elective deferrals) made on Employee’s behalf under (A) the Community Bank
System, Inc. 401(k) Employee Stock Ownership Plan, and (B) the Deferred
Compensation Plan for Certain Executive Employees of Community Bank System,
Inc., adjusted to reflect actual earnings, losses and expenses credited to and
charged against such Employer contributions, if such contributions (as adjusted)
were converted to a single life annuity benefit payable commencing as of the
last day of the calendar quarter immediately preceding the date benefit payments
begin under this Agreement, using the factors applied to determine actuarial
equivalents under the Pension Plan as of such date.

(d)           For the purposes of paragraph 1(b) and paragraph 2(c)(i),
Employee’s Pension Plan benefit will be Employee’s accrued benefit under the
Pension Plan, determined as of the earlier of (i) the date Employee begins to
receive such Pension Plan benefit, or (ii) the date Employee begins to receive
the supplemental retirement plan benefit, expressed (in either case) in the form
of a single life annuity (payable for Employee’s life) commencing as of the date
determined pursuant to paragraph 4.  In the event payments of supplemental
retirement benefits commence before payments of Employee’s Pension Plan benefit
commence, the supplemental retirement benefit shall be adjusted (if necessary)
to reflect any difference between the Pension Plan benefit calculated pursuant
to the preceding sentence and the actual benefit paid to Employee pursuant to
the Pension Plan.
3.           Change of Control.
(a)           If Employee’s employment with Employer (as an employee) shall
cease for any reason, including Employee’s voluntary termination for “good
reason”, but not including Employee’s termination for “cause” or Employee’s
voluntary termination without “good reason,” within 2 years following a “Change
of Control” that occurs during the “Period of Employment” (as all of the
foregoing quoted terms are defined in the Employment Agreement), then Employer
shall credit Employee under this Agreement with 5 additional years of service
for purposes of determining Employee's supplemental retirement benefit described
in paragraph 1(a), subject to the 20-year maximum described in paragraph 2(a).
(b)           Notwithstanding the foregoing of this paragraph 3, and to the
extent consistent with Internal Revenue Code Section 409A and this Agreement,
the Board of Directors of Employer may elect, in its sole discretion, to
terminate this Agreement and pay all benefits due Employee pursuant to this
Agreement in a single lump sum payment within 90 days following a Change of
Control and Employee’s termination of employment with Employer.
4.           Time and Form of Payment.
(a)           If vested pursuant to paragraph 5, the supplemental retirement
benefit described in paragraph 1 shall be payable in monthly installments
commencing on the first day of the seventh month following the later of (i)
Employee’s 55th birthday, or (ii) Employee’s termination of employment with
Employer; provided, however, that, if Employee separates from service with
Employer due to Employee’s death, then the survivor portion of the supplemental
retirement benefit (as described in paragraph 4(c)) shall be payable commencing
on the first day of the seventh month that follows the month during which
Employee dies.
(b)           If vested pursuant to paragraph 5, the supplemental retirement
benefit described in paragraph 1 shall be paid in the form of a single life
annuity for Employee’s lifetime or, if elected by Employee prior to the date
payments commence, in any form of actuarially equivalent life annuity benefit
(using the factors applied to determine actuarial equivalents under the Pension
Plan at the time payments begin), with Employee’s spouse as survivor annuitant
of any elected joint and survivor annuity.  However, if Employee retires in good
standing from Employer after attaining at least age 62, then the benefit
described in paragraph 1(a) (before reduction for “other retirement benefits”),
and the benefit described in clause (i) of paragraph 1(b), shall be determined
without reduction for early retirement.
(c)           Notwithstanding the foregoing, if Employee dies prior to
commencing receipt of payments under this Agreement, Employee’s surviving spouse
shall receive an actuarially reduced 100 percent survivor benefit determined as
if Employee retired on the day prior to his death and immediately commenced
receipt of payments under both this Agreement and the Pension Plan in the form
of an actuarially reduced joint and 100 percent survivor benefit with his spouse
as survivor annuitant.  If Employee has no spouse at the time of Employee’s
death, no survivor benefits shall be paid pursuant to this Agreement.
(d)           As provided in paragraph 1(a) and paragraph 1(b), Employee is
entitled to the greater of the two benefits described in those paragraphs.  The
determination of which paragraph produces the greater benefit shall be made as
of the date payments commence pursuant to this Agreement and the applicable
paragraph shall govern all future payments.  The comparison of benefits
described in paragraph 1(a) and paragraph 1(b) shall not apply after the date
payments commence pursuant to this Agreement.
5.           Vesting.
(a)           Except as provided in paragraph 5(b), Employee’s right to the
supplemental retirement benefit described in paragraph 1(a) above shall be
considered vested upon Employee’s satisfactory, continuous and full time service
in a senior executive capacity through March 31, 2014.
(b)           In the event of Employee’s termination of employment due to his
death or total disability prior to completion of the service period described in
paragraph 5(a) above, Employee shall be deemed to be 100 percent vested in the
benefit earned pursuant to paragraph 1(a) through the date of termination.
(c)           Employee shall be 100 percent vested at all times with respect to
the benefit described in paragraph 1(b) above.
6.           Funding.  Employer shall establish a “grantor trust” (as that term
is defined in Internal Revenue Code Section 671) to aid it in the accumulation
and payment of the supplemental retirement benefit described in this Agreement;
provided that the trust shall be established with the intention that the
creation and funding of the trust shall not result in the recognition of gross
income by Employee of any amount credited under the trust prior to the date the
amount is paid or made available.  Assets of the trust, and any other assets set
aside by Employer to satisfy its obligations under this Agreement, shall remain
at all times subject to the claims of Employer’s general creditors.  Employee
and his beneficiaries shall not have any rights under this Agreement that are
senior to the claims of general unsecured creditors of
Employer.  Notwithstanding any other term or provision of this Agreement or the
trust, and to the extent consistent with Internal Revenue Code Section 409A and
this Agreement, within ten business days following Employee’s termination of
employment with Employer due to Employee’s retirement, disability or death, or,
if earlier, immediately prior to the effective date of a “Change of Control” (as
defined in the Employment Agreement), Employer shall fully fund the trust (using
the same actuarial assumptions used to establish funding in the Pension Plan)
for all benefits earned pursuant to this Agreement through the date of
Employee’s termination of employment or the effective date of the Change of
Control, as applicable.
7.           Construction and Severability.  The invalidity of any one or more
provisions of this Agreement or any part thereof, all of which are inserted
conditionally upon their being valid in law, shall not affect the validity of
any other provisions to this Agreement; and in the event that one or more
provisions contained herein shall be invalid, as determined by a court of
competent jurisdiction, this instrument shall be construed as if such invalid
provisions had not been inserted.  This Agreement shall be interpreted and
applied in all circumstances in a manner that is consistent with the intent of
the parties that amounts earned and payable pursuant to this Agreement shall not
be subject to the premature income recognition or adverse tax provisions of
Internal Revenue Code Section 409A.
8.           Governing Law.  This Agreement was executed and delivered in the
State of New York and shall be construed and governed in accordance with the
laws of the State of New York.
9.           Assignability and Successors.  The right to receive the
supplemental retirement benefit described in this Agreement shall not be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge or
encumbrance, nor subject to attachment, garnishment, levy, execution or other
legal or equitable process for the debts, contracts or liabilities of Employee
or his beneficiaries.  However, this Agreement shall be binding upon and shall
inure to the benefit of the successor of Employer through merger or corporate
reorganization.
10.           Miscellaneous.  This Agreement constitutes the entire
understanding and agreement between the parties with respect to the subject
matter hereof and shall supersede all prior understandings and agreements,
including the August 1, 2006 Supplemental Retirement Plan Agreement between the
parties.  This Agreement cannot be amended, modified, or supplemented in any
respect, except by a subsequent written agreement entered into by the parties.
11.           Counterparts.  This Agreement may be executed in counterparts
(each of which need not be executed by each of the parties), which together
shall constitute one and the same instrument.
12.           Jurisdiction and Venue.  The jurisdiction of any proceeding
between the parties arising out of, or with respect to, this Agreement shall be
in a court of competent jurisdiction in New York State, and venue shall be in
Onondaga County.  Each party shall be subject to the personal jurisdiction of
the courts of New York State.


The foregoing Supplemental Retirement Plan Agreement is established by the
following signatures of the parties.


            COMMUNITY BANK SYSTEM, INC.
            By: /s/ Mark E. Tryniski ______________
            Its: President & Chief Executive Officer__


            COMMUNITY BANK, N.A.
            By:/s/ Bernadette R. Barber____________
            Its: Senior VP and Chief HR Officer_____


                 /s/ Scott Kingsley_________________
            SCOTT A. KINGSLEY



 
 

--------------------------------------------------------------------------------

 
